IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MATTHEW GODSEY, et a/., on

behalf of themselves and others

similarly situated,

Case No. 3:19-cv-107

JUDGE WALTER H. RICE

Plaintiffs,
Vv.

AIRSTREAM, INC.,

Defendant.

 

ORDER LIFTING STAY

 

Having been informed that the mediation held on January 17, 2020, was
unsuccessful, the court LIFTS the stay previously imposed on October 7, 2019,

Doc. #19.

Date: January 31, 2020 6Ar MlAg
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
